UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-8A NOTIFICATION OF REGISTRATION FILED PURSUANT TO SECTION 8(a) OF THE INVESTMENT COMPANY ACT OF 1940 The undersigned investment company hereby notifies the Securities and Exchange Commission that it registers under and pursuant to the provisions of Section 8(a) of the Investment Company Act of 1940, and in connection with such notification of registration submits the following information: Name: FEG Equity Access Fund LLC Address of Principal Business Office (No. & Street, City, State, Zip Code): c/o FEG Investors, LLC 201 E. Fifth St. Suite 1600 Cincinnati, OH 45202 Telephone Number (including area code): (513) 977-4400 Name and address of agent for service of process: Name: Ryan Wheeler FEG Equity Access Fund LLC c/o FEG Investors, LLC 201 E. Fifth Street Suite 1600 Cincinnati, OH 45202 with a copy to: Joshua B. Deringer, Esquire Drinker Biddle & Reath LLP One Logan Square Suite 2000 Philadelphia, PA 19103-6996 Check Appropriate Box: Registrant is filing a Registration Statement pursuant to Section 8(b) of the Investment Company Act of 1940 concurrently with the filing of Form N-8A: [X] Yes No SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has caused this notification of registration to be duly signed on its behalf in the city of Cincinnati and state of Ohio, on the 1st day of April, 2012. FEG Equity Access Fund LLC By: /s/ Christopher M. Meyer Name: Christopher M. Meyer Title: President Attest: /s/ Ryan S. Wheeler Name: Ryan S. Wheeler Title:
